             Case 2:15-cv-00845-CW Document 141 Filed 10/29/18 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF UTAH

 LI ZU,

                          Plaintiff,
                                                      TAXATION OF COSTS
 v.

 AVALON HEALTH CARE, INC., a
 corporation d/b/a AVALON HEALTH
 CARE GROUP, AVALON VALLEY                            Case No. 2:15-CV-845 CW
 REHABILITATION CENTER, LLC,

                          Defendants.


        Judgment was entered in favor of Defendants on September 21, 2018. Defendants filed

their Bill of Costs on October 4, 2018. Plaintiff did not respond and the time for doing so has

expired. 1

        Defendants first seek $513.00 for service of subpoenas. The bulk of these charges appear

to be related to the service of subpoenas duces tecum. “The few courts to address the

recoverability of fees for subpoenas duces tecum have concluded that such costs are recoverable

when issued in conjunction with the scheduled deposition of the witness receiving the

subpoena.” 2 Otherwise, there is no basis for taxing such costs under 28 U.S.C. § 1920. 3 The

subpoenas at issue appear to only seek documents. Therefore, the Clerk will disallow the costs




        1
            Any objection to a Bill of Costs must be filed within fourteen days. DUCivR 54-
2(d)(2).
        2
            Long v. Howard Univ., 561 F. Supp. 2d 85, 97 (D. D.C. 2008).
        3
            Id. at 98.


                                                  1
              Case 2:15-cv-00845-CW Document 141 Filed 10/29/18 Page 2 of 2




for the service of these subpoenas in the amount of $440.00 but will allow the remaining costs

sought.

          Defendants next seek $2,342.25 related to deposition transcripts. 28 U.S.C. § 1920(2)

provides that the Clerk may tax costs “for printed or electronically recorded transcripts

necessarily obtained for use in the case.” The majority of the deposition transcripts were

submitted to the Court in relation to Defendants’ Motion for Summary Judgment. Based upon

this, the Clerk finds that Defendant has adequately demonstrated that the deposition transcripts

were necessarily obtained. Therefore, the Clerk will allow this cost. However, the invoice for

Plaintiff’s deposition contains a fee for shipping/delivery, which is not taxable. 4 Therefore, the

Clerk will reduce the requested amount by $12.50.

          Defendant also seeks $44.86 in witness fees. 28 U.S.C. § 1920(3) allows recovery of fees

for witnesses. This cost will be allowed.

          Finally, Defendant seeks $385.00 for the compensation of an interpreter utilized at

Plaintiff’s deposition. The Clerk will allow this cost under § 1920(6).

          Total costs allowed are $2,832.71 and are included in the Judgment.

          DATED this 29th day of October, 2018.

                                                 D. MARK JONES, CLERK


                                                 By:
                                                       Anne W. Morgan, Chief Deputy




          4
              See Roth v. Spruell, 388 F. App’x 830, 837 (10th Cir. 2010).


                                                    2
